 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFREY A. ROBERTSON,
Plaintiff, ; ORDER

-against- 20 Civ. 672 (GBD)
PFIZER RETIREMENT COMMITTEE,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The initial conference scheduled for June 16, 2020 at 9:30 a.m. is canceled.

This Court will hear oral argument on Defendant’s motion to dismiss, (ECF No. 47), on
June 23, 2020 at 10:30 am.
Dated: New York, New York

April 6, 2020
SO ORDERED.

bona Z & Din wp bh
RG

EP . DANIELS
ited States District Judge

 

 

 

 
